Case: 15-15118   Date Filed: 05/31/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15118
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:10-tp-20196-DPG-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOHN MICHAEL GAROFALO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 31, 2016)

Before WILLIAM PRYOR, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-15118     Date Filed: 05/31/2016    Page: 2 of 6


      Defendant John Garofalo appeals his 24-month sentence, imposed following

the revocation of his supervised release. On appeal, Defendant argues that the

sentence is substantively unreasonable. After careful review, we affirm.

I. DISCUSSION

      In 2007, Defendant pled guilty in the United States District Court for the

District of Maine to being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). He was sentenced to 37 months’

imprisonment, followed by 3 years of supervised release. Upon his release from

custody, Defendant began his term of supervised release in August 2010. Shortly

thereafter, jurisdiction over his term of supervised release was transferred to the

Southern District of Florida.

      Before Defendant’s term of supervised release expired, the probation officer

petitioned the district court for a warrant or summons for Defendant for violating

the conditions of his supervised release. The petition alleged that Defendant had

committed multiple supervised release violations, including, in relevant part,

possession of a controlled substance (Suboxone), possession of marijuana,

possession of paraphernalia, false imprisonment, aggravated assault, domestic

battery by strangulation, and battery (domestic violence). A federal warrant was

issued for Defendant’s arrest in August 2013, but it was not executed until

September 2015.


                                          2
               Case: 15-15118    Date Filed: 05/31/2016   Page: 3 of 6


      In the meantime, in May 2014, Defendant was adjudicated guilty in Florida

state court of possession of buprenorphine, possession of 20 grams or less of

cannabis, and use or possession of drug paraphernalia, for which he received a total

sentence of 30 months’ imprisonment with 292 days of credit for time served. The

same day, Defendant was also adjudicated guilty of false imprisonment,

aggravated assault with a deadly weapon, battery by strangulation, and battery. He

received a total sentence of 30 months’ imprisonment with 292 days of credit for

time served, to run concurrently with his other Florida state sentences. After the

Florida Department of Corrections released Defendant in September 2015, federal

authorities executed the felony warrant for his arrest on the present supervised

release violations.

      At the revocation hearing, Defendant admitted to committing the

aforementioned violations of supervised release. The district court calculated

Defendant’s guideline range as 24 to 30 months’ imprisonment, based on a Grade

A violation and a criminal history category of IV. However, the statutory

maximum was 24 months’ imprisonment. Defendant requested a sentence of time

served because he had completed his state sentence for the conduct referenced in

the violations. After considering the parties’ arguments, the district court revoked

Defendant’s supervised release and sentenced him to 24 months’ imprisonment.

This appeal followed.


                                          3
                Case: 15-15118        Date Filed: 05/31/2016       Page: 4 of 6


II. DISCUSSION

       Using a two-step process, we review the reasonableness of a district court’s

sentence for abuse of discretion. United States v. Cubero, 754 F.3d 888, 892 (11th

Cir. 2014). We first look to whether the district court committed any significant

procedural error. Id. Then, we examine whether the sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) factors 1 and the totality of the

circumstances. Id.

       Defendant has not met his burden of showing that his 24-month sentence is

substantively unreasonable. United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.

2008) (explaining that the party challenging the sentence bears the burden of

showing that it is unreasonable). As noted by the district court, Defendant’s

underlying conduct was particularly serious. Indeed, Defendant forced himself

into his estranged wife’s home and battered and threatened to kill her. The

24-month sentence also took into account Defendant’s failure to meet the

requirements of his supervised release, his prior criminal history, and the number

and seriousness of his supervised release violations. Moreover, the district court

1
  The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
education or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).

                                                4
               Case: 15-15118     Date Filed: 05/31/2016   Page: 5 of 6


imposed the statutory maximum sentence. See United States v. Eldick, 443 F.3d
783, 790 (11th Cir 2006) (concluding that consecutive sentences at the statutory

maximum on each count were reasonable given the seriousness of the defendant’s

offenses).

      Defendant asserts that the district court gave insufficient weight to two

mitigating circumstances, namely, that Defendant only had one month left of his

supervised release when he committed the present violations, and he had already

completed the 30-month state sentence for the offenses. However, the record

shows that the district court listened to Defendant’s mitigation arguments, but

ultimately concluded that a 24-month sentence was sufficient but not greater than

necessary to accomplish the goals of sentencing. The fact that the district court

weighed other factors more heavily, including Defendant’s personal history and

characteristics and the need for deterrence, was entirely within its discretion. See

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” (quotations omitted)).

      Finally, the fact that Defendant had already completed his state sentence

does not render his sentence unreasonable. Defendant’s 24-month sentence was

imposed for violating the terms of his supervised release, not as punishment for the

commission of his state crimes. See United States v. Woods, 127 F.3d 990, 992


                                           5
              Case: 15-15118     Date Filed: 05/31/2016    Page: 6 of 6


(11th Cir. 1997) (“[R]evocation of probation constitutes part of a defendant’s

original sentence and does not preclude subsequent prosecution for the criminal

conduct that gave rise to the probation revocation.”). In short, we are not “left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (quotation omitted).

      For the reasons stated above, Defendant’s sentence is AFFIRMED.




                                          6